Citation Nr: 1716274	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  09-08 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a seizure disability as a residual of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy with active duty from July 1969 to July 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of that hearing has been associated with the record.  The Veteran also testified at a formal RO hearing in September 2009 and a transcript of that hearing has also been associated with the record.
 
This claim was previously before the Board in June 2014, where it was remanded for further development.  The claim has now returned to the Board for further appellate action.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's seizure disability is related to service.


CONCLUSION OF LAW

Service connection for a seizure disability as a residual of a head injury is not warranted as it was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2014 Travel Board hearing, the Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his service.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In this case, letters sent to the Veteran in November 2007 and April 2008 satisfied the VCAA notice requirement for his claim for entitlement to service connection because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the March 2017 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  As such, no further discussion of VA's duty to notify is necessary.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's post-service treatment records from the Saginaw VA Medical Center have been obtained and associated with the claims file.  However, in the present case, VA was unable to locate the Veteran's service treatment records.  A November 2007 Personnel Information Exchange System (PIES) request for a complete copy of the Veteran's medical records only returned a copy of the Veteran's entrance examination and report of medical history.  The Veteran was notified of the unavailability of these records in April 2008 and was requested to provide the VA with copies of his records if he had them in his possession; no response was received.  A formal finding as to the unavailability of these records was made in June 2008, indicating that all efforts to obtain the records had been exhausted and that further attempts to locate them would be futile.  See June 2008 formal finding memorandum.  The Board undertook additional efforts to locate alternative records to assist the Veteran in establishing his claim in the June 2014 remand, which directed the RO to obtain specific deck logs from the National Archives and Records Administration (NARA) and the Department of the Navy, the Joint Services Records Research Center (JSRRC).  Formal finding memorandums from both the NARA and JSRRC were subsequently received and associated with the record.

Where, as here, "service medical records are presumed destroyed..., the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather, only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the Veteran in developing the claim, and it explain its decision when the Veteran's medical records have been destroyed or cannot be located.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Therefore, the adjudication of this claim may go forward without these records.  Gobber v. Derwinski, 2 Vet. App. 470 (1992). (holding that the "duty to assist" is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim...[and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim.)

The Veteran has not been afforded a VA examination in connection with his claim.  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shineski, 601 F. 3d 1274 (Fed. Cir. 2010), and Colantonio v. Shineski, 606 F. 3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, supra.  

As discussed below, the weight of the evidence fails to indicate that the Veteran sustained a head injury on active duty as described by the Veteran.  Specifically, while the evidence reflects the observation of a current seizure disability, the Board notes a lack of evidence to support a finding that the current seizure disability is related to an in service incident.  Based on the formal finding memorandums received from the JSRRC and NARA, coupled with the Veteran's inconsistent statements regarding the alleged in-service head injury, the Board finds that the Veteran's reports of an in-service head injury are not credible.  Further, the Veteran has not identified or submitted any additional evidence that the Board should seek to obtain on his behalf.  Accordingly, the Board finds that a remand for a VA examination is not required because the record, as explained in more detail below, does not contain competent and credible evidence that the claimed in-service head injury occurred as described by the Veteran; the post-service treatment records are negative for a seizure disorder for years after his separation from active duty service; and the Board does not find the lay statements from the Veteran and his spouse regarding the in-service injury and the report of continued symptoms afterwards to be competent and credible evidence for reasons that will also be more fully explained below.  Bardwell v. Shineski, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible).  As such, the Board finds that medical evidence of record is sufficient to adjudicate the claim, and no VA examination or opinion is necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§  3.159(c)(4), 3.304(f)(5); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In the circumstances of this case, a remand would not serve a useful purpose, as it would unnecessarily impose addition burdens on VA with no benefit to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  VA has satisfied its duties to inform and assist the Veteran, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.

II.  Service Connection 

The Veteran asserts that he is entitled to service connection for a seizure disability as a residual of a head injury that was incurred while in service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shineski 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A condition precedent for establishing service connection on a direct basis is the presence of a current disability.  In this regard, the Board notes that the Veteran's post-service treatment records show that he was treated for a probable partial complex seizure in November 2006 and was subsequently observed to have a seizure disability in later appointments.  Moreover, the Veteran asserts that his current seizure disability resulted from a head injury that he sustained while in service.  The Board notes that the Veteran is competent to report that he experienced a head injury as it is an observable event.  Davidson v. Shineski, 581 F. 3d 1313 (Fed. Cir. 2009). 

However, as to in-service incurrence ,the Veteran asserts that his current seizure disability resulted from a head injury that he sustained while in service.  While the Board notes that the Veteran is competent report that he experienced a head injury as it is an observable symptom, the Board does not find this assertion to be credible or carry much evidentiary weight.  Owens v. Brown, 7 Vet. App. 429 (1995).

In reaching this conclusion, the Board notes that, as indicated above, the Veteran is considered competent to report that he experienced a head injury; however, his inconsistencies regarding when, where, and how his head injury occurred do not make him a credible historian.  Specifically, while he consistently states that he does not recall the actual injury itself as he was knocked unconscious, the location of where the injury occurred changed.  At his September 2009 RO hearing, the Veteran noted that the injury occurred while he was on liberty and then he was taken by ambulance to the ship, where he awakened two days later and went to sick bay.  See, September 2009 RO hearing transcript.  However, at his May 2014 Travel Board hearing and in a brief submitted to the Board by his representative, the Veteran asserts that the injury happened while he was onboard in USS Howard W. Gilmore.  See May 2014 Travel Board hearing transcript; April 2017 Representative's Appellate Brief. 

The Board has also reached this conclusion because the additional development taken to find evidence to support the Veteran's claim regarding the alleged head injury sustained while on active duty did not result in any such evidence.  Specifically, the deck logs were extensively searched and reviewed by both the JSRRC and NARA and there was no mention of the incident that the Veteran described (i.e., after being knocked unconscious while on liberty and being brought aboard the USS Howard W. Gilmore).  See March 2017 memorandums from JSRRC and NARA.  

Moreover, as to service-connection for a seizure disability as the residuals of a head injury based on continued treatment post service, the Board finds that the most competent and credible evidence of record does not show that the Veteran had continued problems with seizures as a residual of the alleged in-service head injury since service.  Owens, supra.

In coming to this conclusion, the Board acknowledges the Veteran and his spouse's lay statements that the seizure-like symptoms began shortly after the Veteran's head injury.  However, in this regard, the Board notes that the buddy statement submitted by the Veteran's spouse makes no mention of seizures being related to the Veteran's head injury, nor did she know the Veteran at the time of his head injury and would therefore be unable to comment on time period between the injury and several years later when they met.  See, January 2010 buddy statement.  Accordingly, the Board does not find the Veteran's wife's January 2010 statement credible as she did not know the Veteran until years after service and therefore, she is not able to competently report on any observable symptoms of a seizure disorder in and since service.  Davidson, supra.  Additionally, the Veteran repeatedly told the Veteran's treating healthcare professionals that he had no prior history of seizures in his post-service treatment records.  See, post-service treatment records dated March 2000, March 2006, and July 2006. 

Further, the record is negative for a medical link between the current seizure disability and the Veteran's military service.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, beginning in March 2010, the Veteran's post-service treatment records instead suggest that the Veteran's seizure disorder is actually related to alcohol abuse.  See post-service treatment records dated March 2010, September 2010, and November 2011.  These post-service treatment records are not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

With respect to lay claims from the Veteran and his wife that his current seizure disorder was caused by his military service, the Board finds that while the Veteran and his spouse are competent to report on observable symptoms of a seizure, they are not considered competent to diagnosis the disability or diagnosis a link between the head injury and his current seizure disability, as these require special medical training of which the Veteran and his wife do not have and of which is not capable of lay observation.  Jandreau, supra.; Davidson, supra.

In conclusion, the Board finds that the most probative evidence of record shows that the Veteran did not sustain a head trauma on active duty as described by the Veteran, a seizure disorder did not manifest during military service, a seizure disorder did not continue since service, and a seizure disorder was not caused by a disease or injury while on active duty.  Owens, supra.  Simply put, entitlement to service connection for a seizure disability as a residual of a head injury must be denied because the weight of the evidence is against the claim.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303. 


ORDER

Service connection for a seizure disability as a residual of a head injury is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


